Citation Nr: 1400386	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  12-35 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to accrued benefits.

2.  Whether the appellant is recognizable as the Veteran's surviving spouse for purposes of receiving Department of Veterans Affairs death benefits, including entitlement to service connection for the cause of his death.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to October 1962.  He died in November 2007.  The Appellant is claiming entitlement to Department of Veterans Affairs (VA) death benefits on the premise she should be recognized as his lawful surviving spouse, so widow.  She appealed to the Board of Veterans' Appeals (Board/BVA) from an August 2008 decision, a November 2009 administration decision, as well as a February 2010 rating decision of the local VA Regional Office (RO).

The issue of whether the appellant is recognizable as the surviving spouse of the Veteran for purposes of receiving VA death benefits - including by showing her entitlement to service connection for the cause of his death - is addressed in the REMAND portion of this decision.  The remand of this claim to the RO will be via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The cellulitus and lymphedema of the Veteran's lower extremities were attributable to his military service or, at the very least, dated back to his service.


CONCLUSION OF LAW

The criteria are met for entitlement to service connection for the cellulitus and lymphedema of the lower extremities for the purposes of accrued benefits.  38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.1000 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There was a significant change in the law with the enactment of the VCAA in November 2000; it enhanced VA's duties to notify and assist claimants with claims for VA benefits upon receipt of a complete or substantially complete application.  The VCAA was codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, and the implementing VA regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

The claim for accrued benefits is being granted, so the Board need not discuss whether there has been compliance with these duty-to-notify-and-assist obligations, at least as concerning this particular claim, because any such failure, even assuming for the sake of argument it occurred, would be inconsequential, therefore harmless, so ultimately amount to nonprejudicial error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Proper Appellant for Accrued Benefits

Upon the death of a payee of VA benefits, periodic monetary benefits to which he or she was entitled to, on the basis of evidence in the file at the date of death (accrued benefits) may be paid to certain parties.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c).  The appellant's application was received in a timely manner.


Persons eligible for such payments (which are paid upon the death of the Veteran to the first living person listed) are:  (i) the spouse; (ii) his or her children in equal shares; (iii) and his or her dependent parents or the surviving parent.  38 C.F.R. § 3.1000(a)(1).  They are also payable upon the death of a surviving spouse or remarried surviving spouse, to the Veteran's children.  38 C.F.R. § 3.1000(a)(2).  Accrued benefits also may be paid as may be deemed necessary to reimburse the person who bore the expenses of the last sickness and burial.  38 U.S.C.A. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5).  Payments to persons who bore the expense of last sickness or burial shall be limited to the amount necessary to reimburse such persons for the expenses of last sickness and/or burial.  38 C.F.R. § 3.1000(a).  The amount payable shall not include any payment for the month in which the payee died.  38 C.F.R. § 3.1003(a); see also 38 C.F.R. § 3.500(g).

The appellant has standing in this case to receive accrued benefits, if they are warranted, as the individual who bore the burial expenses of the Veteran.  She is potentially entitled to receive only so much of the accrued benefits available as is necessary to reimburse her for the last illness or burial expenses that she incurred.  38 C.F.R. § 3.1000(a)(5).  Thus, while it has not yet been determined whether she is recognizable as the Veteran's lawful surviving spouse, as set forth below, she still has standing to bring forth this claim in the meantime.

Service Connection for Accrued Benefits

For a survivor to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death or have been entitled to benefits, accrued and unpaid, under an existing rating or decision.  Jones v. West, 136 F.3d. 1296, 1299 (Fed. Cir. 1998).  A claim for VA benefits pending on the date of death means a claim filed with VA that had not been finally adjudicated by VA on or before the date of death.  38 C.F.R. § 3.1000(d)(5).  The Veteran had a claim of entitlement to service connection pending at the time he died.  The appellant seeks to continue the claim of service connection for cellulitis that she asserts he had during service, which was aggravated by cold weather exposure (frostbite injury) during his service, and which she believes ultimately caused a pulmonary embolism.

Periodic monetary benefits to which a Veteran was entitled at death under existing ratings or decisions, or those based on evidence in the file at the date of death, and due and unpaid, shall be paid to the surviving spouse.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).

Evidence in the file at date of death means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the date of death.  38 C.F.R. § 3.1000(d)(4).

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.

Establishing entitlement to service connection requires having competent and credible evidence of:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a nexus or correlation between the disease or injury in service and the presently-claimed disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Reasonable doubt concerning any matter material to the determination is resolved in the appellant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's service treatment records (STRs) show that, on entrance examination in July 1958, he reported that he had experienced cramps in his legs and "foot trouble".  He also indicated that he had been treated for an injury to one foot, and that he had an abscess on his ankle due to a motorcycle accident.  The examiner noted there were small residual scars.  The Veteran began serving on active duty a short time later, in October 1958.

The month after that, so in November 1958, it was noted that he had a swollen right leg and ankle.  The following year, in October 1959, it was noted that he had a large area of cellulitis with an abscess of the left knee.  In December 1960 his STRs indicated he was deemed qualified for transfer from Newfoundland.  In August 1962 he was seen for incipient cellulitus of his right hand.  There is no indication of any complaint of frostbite or cold weather exposure, and no apparent treatment for any such complaint.  The report of examination for separation, dated in October 1962, shows that, with the exception of several noted scars, the objective physical examination results were normal.  In an annual certificate of physical condition (NAV/MED 1421) dated in August 1963 and filed with his STRs, a history of leg cramps and swollen or painful joints was noted and explained as swollen ankles due to a sprain, leg cramps occasionally while sleeping.

Post-service VA treatment records show he was seen in June 1994 for complaints of frequent urination and pain in both legs, especially the right, of 11/2 years' duration.  He indicated he had a history of frostbite of both legs, during 1960 to 1961, so during his service, and that he had experienced pain ever since, but worsening during the immediately preceding 11/2 years.  He also noted a history of a broken left foot in 1978.  As well, he noted that he had noticed that the chronic pain seemed to be moving up his legs, and that it was affecting his knees.  It was observed that he had been a non-smoker since 1962, and that he had no history of diabetes.  Following examination, assessments of peripheral neuropathy of unknown etiology and urinary incontinence were noted.  The Veteran returned the following day for tests, including X-rays, which showed rotoscoliosis and severe degenerative joint disease (i.e., arthritis) at L2-L3-L4.  An assessment of peripheral neuropathy, 
rule-out spinal stenosis, was provided.

He was then evaluated in a VA medical clinic in late June 1994 for complaints of difficulty with his legs, reportedly due to frostbite while in the service in Newfoundland between 1960 and 1961.  Following examination of him and a review of his history, the assessment was possible neuropathy or myopathy.  Further examination and testing were planned.  In August 1994 he was evaluated in the neurology clinic for complaints of right leg pain with poor balance, but without numbness or weakness, and bladder incontinence.  Evaluation of a lumbosacral spine computerized tomography (CT) scan showed findings that included lumbar scoliosis at L1-2, without canal stenosis, and L4-5 posterior left protrusion of disk material at L4-5, multiple degenerative changes with a large amount of lateral margin osteophytes at all levels.  Neurological examination was completed; the assessment was scoliosis, apparently caused by the right knee deformity, with a recommendation for orthopedic consultation, physical therapy for the right knee, a vascular consultation, and a glucose tolerance test (GTT).

He was subsequently seen by Dr. C.M.B, a plastic surgeon.  In August 1994 this physician indicated that he had recently examined the Veteran for nerve injuries to his legs.  Dr. B. reported that, many years earlier, the Veteran had sustained a severe injury from a fall, for which Dr. B. had treated him with a skin graft to the left foot and ankle.  According to Dr. B., when the Veteran was seen in August 1994 he had reported that during the earlier period of treatment, Dr. B. had commented that the Veteran had previous nerve injury to the lower legs from frostbite sustained while on active duty in the military.

Upon examination, in 1994, this doctor noted chronic lymphedema of both legs, from the knee to the ankle.  Edema was not visible beneath the ankle due to tight shoes and thick socks.  This physician concluded that complete work-ups for both lymphedema and venous insufficiency to the area were necessary.  He stated that there could conceivably be some sympathetic nerve causality that would need to be investigated.  While recounting what the Veteran had stated, Dr. B. did not disagree or offer a contrary assessment.

In August 1995 the Veteran was evaluated in a VA orthopedic clinic for complaints of pain in the right knee, right lower extremity cellulitis, nerve and vascular damage, and peripheral neuropathy.  The Veteran reported a history of frostbite of the feet in Newfoundland, from 1959 to 1960.  He was observed to be using crutches that week for pain in the right knee, and was receiving treatment from another physician for that complaint.  After physical examination and a review or X-rays of the right knee, there was an impression of arthritis.  The examiner noted that total knee replacement was to be discussed in relation to the underlying neuropathy and lymphedema. 

In August 1995 correspondence, the Veteran stated that he had suffered repeated and severe frostbite of both lower legs and feet during his service, while stationed in Newfoundland.  He stated that, when he complained at the base clinic, the doctor told him that there was nothing that could be done about the condition.  The Veteran believed that this explained the absence of any reference to his complaints in his STRs.  He also stated that he currently suffered from residuals.

Records from private and VA facilities dated in 2007, prior to the Veteran's death, reflect that he was treated for cellulitis of both lower extremities as well as lower extremity lymphedema.  Both conditions were noted to be chronic, so permanent.  

In addition, it was also noted that he had a history of these conditions dating back over 40 years, so seemingly back to the time of his service.  See August 17, 2007 report of North Ridge Medical Center.  These records also noted that he had a history of a frostbite injury to his lower extremities, also presumably during his service, and that the conditions had existed ever since.  See August 16, 2007 report of North Ridge Medical Center.

A layperson is generally incapable of opining on matters requiring medical knowledge.  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).


The Veteran was competent to report his symptoms and that he had frostbite as both are readily observable.  The question, then, is whether he was credible in his report of that occurrence.  Only if his lay testimony concerning this is both competent and credible does it ultimately have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997).

The Board is mindful that he did not have any documented incidents of frostbite during his service.  He was treated for cellulitis on several occasions, but that did not appear to be on account of frostbite.  However, the records that are dated in the year prior to his death documented that he had both cellulitus and lower extremity lymphedema.  Moreover, he reported to the examiners that his problems had begun many years earlier, during his service, and he also stated that he had sustained frostbite while in service.  The evaluating physicians apparently accepted this history as consistent with his then current diagnoses.  The Board finds these medical reports to be persuasive because the Veteran was in a poor medical condition and was seeking treatment for relief at the time.  Courts have recognized how medical history recounted in the course of medical evaluation and treatment is especially probative (trustworthy) because the declarant has inherent incentive to give the most accurate history to in turn receive the best or most appropriate medical care.  See Rucker, 10 Vet. App. at 73 (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Thus, while it is unclear whether frostbite resulted in cellulitus and lymphedema of the lower extremities, these records are generally consistent with Dr. B's comments and indicate tacit agreement that the time of origin for these conditions, regardless of their etiologies, was accepted as contemporaneous to the Veteran's time in service.  In addition, there were several treatment records for cellulitis during his service, and the 2007 evidence indicated he had cellulitis that was recurrent, so that never truly went away, therefore chronic.

Accordingly, in affording all reasonable doubt in this case, service connection for cellulitus and lymphedema of the lower extremities is warranted for accrued benefits purposes.


ORDER

Service connection for cellulitus and lymphedema of the lower extremities for the purposes of accrued benefits is granted.


REMAND

Questions remain as to whether the appellant may be recognized as the Veteran's lawful surviving spouse for the purpose of receiving these accrued benefits or other death benefits.

The Veteran died in November 2007.  When he died, he had a claim pending for service connection for the cellulitus and lymphedema of his lower extremities.

The appellant filed a claim for VA death benefits in January 2008, which was accepted as a claim for accrued benefits, for service connection for the cause of the Veteran's death/Dependency and Indemnity Compensation (DIC), and for death pension.

An August 2008 decision letter informed her that her claim for VA death benefits had been denied because she had failed to provide her complete marital history, as well as other necessary information.  A notice of disagreement (NOD), in response, was received concerning the issues of entitlement to accrued benefits and service connection for the cause of the Veteran's death.  However, in a November 2009 administrative decision, the RO concluded the appellant and the Veteran were not legally married when he died and that their marriage was not "deemed valid" for the purposes of entitlement to VA death benefits.  The appellant also disagreed with that determination.  

In a February 2010 rating decision, entitlement to accrued benefits was denied.  The RO sent a statement of the case (SOC) on that issue and the appeal was perfected by submission of a timely Substantive Appeal (VA Form 9/equivalent).  However, an SOC was not sent with regards to whether the appellant is recognizable as the Veteran's surviving spouse for purposes of receiving VA death benefits, including premised on his purported entitlement to service connection for the cause of his death.  The appellant was also provided notice pursuant to the VCAA with regards to the issue of whether she is the lawful surviving spouse of the Veteran for purposes of receiving VA death benefits.  

To clarify, records indicate the Veteran and appellant were legally married, but they later divorced.  It appears they continued to reside together in spite of that.

The law provides that VA death benefits may be paid to a surviving spouse who was married to a Veteran:  (1) one year or more prior to a Veteran's death, or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§1102, 1304, 1541; 38 C.F.R. § 3.54.

The term "surviving spouse" means a person of the opposite sex who was the spouse of the veteran at the time of a veteran's death, and who lived with the veteran continuously from the date of marriage to the date of a veteran's death (except where there was a separation which was due to the misconduct of, or procured by, a veteran without the fault of the spouse in the case of temporary separations) and who has not remarried or (in cases not involving remarriage) has not since the death of a veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. §101(3); 38 C.F.R. § 3.50.

For purposes of VA benefits, a marriage means a marriage valid under law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. §103(c); 38 C.F.R. §3.1(j).  The appellant has the burden to establish her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994); citing Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

Where an attempted marriage is invalid by reason of legal impediment, VA laws allows for certain attempted marriages to be nevertheless "deemed valid" if certain legal requirements are met.  Basically, such an attempted marriage will be "deemed valid" if: 

(a) the attempted marriage occurred one year or more before the Veteran died; and 

(b) the claimant entered into the marriage without knowledge of the impediment; and 

(c) the claimant cohabited with the Veteran continuously from the date of the attempted marriage until his death; and 

(d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits. 

38 U.S.C.A. §103(a); 38 C.F.R. §3.52. 


Where a surviving spouse has submitted proper proof of marriage and also meets the requirements of 38 C.F.R. § 3.52, the claimant's signed statement that she had no knowledge of an impediment to the marriage to the Veteran will be accepted, in the absence of information to the contrary, as proof of that fact.  38 C.F.R. § 3.205(c).  In Colon v. Brown, 9 Vet. App. 104 (1996), it was determined that in cases in which there is an impediment to entering into a common-law marriage, if the appellant was unaware of the impediment, then an otherwise invalid common-law marriage could be deemed valid.

Thus, this remaining issue must be further addressed.

Accordingly, this remaining claim is REMANDED for the following additional development and consideration:

1.  Send the appellant a VCAA letter concerning the issue of whether she may be recognized as the Veteran's lawful surviving spouse for purposes of receiving VA death benefits.

2.  Also send her an SOC concerning this issue of whether she is recognizable as the Veteran's surviving spouse for purposes of receiving VA death benefits (in particular, service connection for the cause of his death).  Give her and her representative the requisite time to perfect an appeal of this additional claim by filing a timely Substantive Appeal (VA Form 9 or equivalent statement).  If that is done, then this case should be returned to the Board for further appellate consideration of this issue.

The appellant has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


